     Case 2:19-cv-00122-JAD-NJK Document 20 Filed 05/08/19 Page 1 of 3



     Cyrus Safa
 1
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
 4   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 5   E-mail rohlfing.office@rohlfinglaw.com
 6
     Gerald M. Welt
 7   Attorney at Law: 1575
     411 E. Bonneville Avenue, #505
 8   Las Vegas, NV 89101
 9   Tel.: (702) 382-2030
     Fax: (702) 684-5157
10   E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
11   Attorneys for Plaintiff
12   Michael J. Poser

13
                          UNITED STATES DISTRICT COURT
14
                                DISTRICT OF NEVADA
15
     MICHAEL J. POSER,                      ) Case No.: 2:19-cv-00122-JAD-NJK
16                                          )
                                            ) STIPULATION FOR DISMISSAL
17                Plaintiff,                )        Stipulation and Order
                                            )        Dismissing Action
18         vs.                              )
                                            )
19   NANCY A. BERRYHILL, Acting             )
                                            )            ECF No. 18
     Commissioner of Social Security,       )
20
                                            )
21                Defendant.                )
                                            )
22                                          )

23         TO THE HONORABLE NANCY J. KOPPE, MAGISTRATE JUDGE OF

24   THE DISTRICT COURT:

25         IT IS HEREBY STIPULATED, by and between Michael J. Poser

26   (“Plaintiff”) and Nancy A. Berryhill as the Acting Commissioner of Social

                                            -1-
     Case 2:19-cv-00122-JAD-NJK Document 20 Filed 05/08/19 Page 2 of 3




 1   Security (“Defendant”), that this matter be dismissed with prejudice, each party to
 2   bear its own fees, costs, and expenses. The parties enter into this stipulation
 3   pursuant to the terms of F.R.Civ.P. Rule 41(a)(1)(A)(ii) and 41(a)(1)(B).
 4   DATE: May 8, 2019                    Respectfully submitted,
 5                                        LAW OFFICES OF LAWRENCE D. ROHLFING
 6
                                              /s/ Cyrus Safa
 7                                   BY: __________________
 8                                      Cyrus Safa
                                        Attorney for plaintiff Michael J. Poser
 9
     DATE: May 8, 2019                    NICHOLAS A. TRUTANICH
10                                        United States Attorney
11
12                                               /s/ Patrick W. Snyder
13
                                          PATRICK W. SNYDER
14                                        Special Assistant United States Attorney
                                          Attorneys for Defendant Nancy A. Berryhill,
15                                        Acting Commissioner of Social Security
16                                        (Per e-mail authorization)

17
18                                          ORDER

19
     IT IS SO Based
              ORDERED:
                    on the parties' stipulation [ECF No. 18] and good cause appearing, IT IS
20     HEREBY ORDERED that THIS ACTION UNITED              STATES
                                                   IS DISMISSED     DISTRICT
                                                                  with prejudice,JUDGE,
                                                                                  each side to bear
21    its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                               DATED: _________________
22                                                    _________________________________
                                                             ____
                                                                _ _______
                                                                       ____
                                                                       __ ____
                                                                            ___________
                                                      U.S. District
                                                             striict
                                                                  c Ju
                                                                     Judge
                                                                      udge Jenn
                                                                            Jennifer
                                                                              nnifer
                                                                              nn   eerr A
                                                                                        A. Dorsey
23                                                    Dated: May 99, 2019

24
25
26

                                                   -2-
